Citation Nr: 1445072	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  07-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

In August 2008, the Board upheld the denial of the claims of service connection for left foot and knee disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in November 2009 setting aside the Board's August 2008 decision and remanding the case to the Board.  The Board remanded the matter to the RO in July 2010 for further development consistent with the Court's Memorandum Decision.

In October 2013, the Board remanded the matter to RO via the Appeals Management Center (AMC) to satisfy an outstanding hearing request, which to date has not been scheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Board remanded the matter to the AMC in October 2013 to satisfy an outstanding hearing request.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268   (1998).  The orders of the Board were not complied with and thus, the matter must be remanded so the Board's instructions can be carried out.  


The Veteran was sent a notice on August 5, 2014, that he had been placed on a list of persons wanting to appear at the RO for an in-person hearing before the Board (Travel Board hearing).  The Veteran was also given notice of other options, to include scheduling a videoconference hearing.  The Veteran was notified that unless the RO heard otherwise, his name was to be kept on the list of persons wanting a Travel Board hearing.  

The Board notes the Veteran was incarcerated at the time of the prior remand and serving a life sentence; however, offender information sheet indicated the Veteran had a parole eligibility date of May 2007.  From communications received from the Veteran, it appears he was still incarcerated as of May 2014.  However,  the Veteran's response to the August 2014 letter, if any, has not been associated with either the paper claims file or virtual record.  Thus, it is unclear whether the Veteran remains incarcerated and received such notice, which must be clarified prior to taking any further action.

Regardless, even if the Veteran remains incarcerated, there is no indication that the Veteran has withdrawn his request for hearing before the Board.  38 C.F.R. § 20.704 (2013).  

According to Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, Ch. 4, sec. 1(i), VA has procedures to accommodate incarcerated claimants who request a hearing (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, Ch. 4 sec. 1 (j) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring  witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated and if so, his anticipated release date.  

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claim in this appeal.  

a)  If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a Travel Board hearing at the earliest available opportunity. The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  

b)  If the Veteran is still incarcerated, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette). Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran would appoint a representative who then could attend the hearing and present evidence or call witnesses on the Veteran's behalf.  


3. Thereafter, the matters on appeal should be returned to the Board for appellate disposition. 

The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



